Ellis, J.
(concurring). — The indictment charged the defendant with the killing of the deceased from a premeditated design to effect her death. While there was evidence tending to support the theory of the State that robbery was the motive which the defendant had for kill*171ing the woman, yet the State introduced two witnesses for the purpose of proving a statement made by the defendant immediately after the woman was alleged to have been killed. In that statement according to' the two State witnesses the defendant said in substance that he had killed the woman while she was trying to1 take his money, “turned” him “for twelve dollars” and he killed her. There was evidence that the defendant and the deceased who was a very large woman, went apart that night for immoral purposes. When the defendant was seen again he said that the woman had “turned” him, or as another witness put it, had “tried to take his money.”
The killing of the woman under these circumstances may have been murder in the first or second degree or manslaughter. The jury should have been permitted to decide the question under proper instructions from the court. I think, therefore, that the refusal to give the instruction requested on murder in the second degree was error.
Shackleford, J.; concurs.